Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a drive mechanism for moving vertically and rotating a service tool installed on a main post, comprising: wherein the vertical driving device includes: a screw member mounted vertically in the inner space of the main post and passing through the main plate; a lifting member interposed between the main plate and the screw member, and having an outer circumferential surface coupled to the main plate and an inner circumferential surface screwed to the screw member to move in a vertical direction along the screw member in rotation; and a first driving motor mounted on the main post and configured to provide driving force for rotating the lifting member, and wherein the lifting member includes: a passing-through part passing through the main plate; and a nut part integrally formed with the passing-through part, having a gear tooth formed on an outer circumferential surface of the nut part, and engaged with a first driving gear disposed in the first driving motor.
The prior art made of record in form 892 and 1449, disclose the invention proposes an autonomous mobile robotic device in the form of an integrated machine for producing beverages or liquid comestibles.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846